Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/809,005 filed on March 4, 2020. Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2016/0006633) hereinafter “Kimura”.
Claim 1
Kimura teaches an operations management apparatus comprising: 
a memory [i.e. it is inherently included in a monitoring apparatus 3 which is a computer] (Kimura, figure 1, 0052); and 

execute an acquiring processing that includes acquiring operations management information in communications with one or more devices [i.e. collecting/acquiring operating information from each of the monitoring target devices 2 and/or from monitoring item selection device 4 via network 5] (Kimura, 0052, 0061), 
execute a monitoring processing that includes monitoring conditions of the one or more devices by transmitting or receiving a condition monitoring packet to or from the one or more devices [i.e. monitoring the monitoring target devices by receiving the operation information from the monitoring target devices according to a pre-defined condition] (Kimura, 0011, 0119, 0133), 
execute a judging processing that includes judging whether the operations management information has been worsened at the time of transmitting or receiving the condition monitoring packet [i.e. according to the monitoring system, there is any change in the relation between the processes or the relation between the process and the resource in the monitoring target devices; such as it is possible to reduce the computational effort when viewed from the overall series of processing, the time required for the monitoring item selection processing can be shortened] (Kimura, 0012, 0350-0351), and 
execute a determining processing that includes determining a method of transmitting or receiving the condition monitoring packet depending on a result of judgment made by the judging processing [i.e. since an update flag is raised at the locations that were updated when the operation information updating unit executed processing…only the locations where the update flag is raised as a result of the previous processing, it is it is possible to reduce the computational 

Claim 3
Kimura teaches the operations management apparatus according to claim 1, wherein the determining processing is configured to change a transmission timing or a transmission interval for transmitting or receiving the condition monitoring packet [i.e. the time required for the monitoring item selection processing can be shortened that the operation information of the host monitoring target device to be sent to the monitoring item selection device] (Kimura, 0351).  


Claim 9
Kimura teaches the operations management apparatus according to claim 1, wherein the acquiring processing is configured to adjust an interval or timing of acquiring the operations management information depending on an interval or timing of transmitting or receiving the condition monitoring packet [i.e. changing the time of acquiring the operation information sent from the host monitoring target device] (Kimura, 0120, 0350-0351).  

Claim 10
Kimura teaches an operations management system comprising: 
one or more devices [i.e. monitoring apparatus 3, monitoring target devices 2 and monitoring item selection device 4] (Kimura, figure 1); 

a memory [i.e. it is inherently included in a monitoring apparatus 3 which is a computer] (Kimura, figure 1, 0052); and 
a processor coupled to the memory [i.e. it is inherently included in a monitoring apparatus 3 which is a computer], the processor being configured to 
execute an acquiring processing that includes acquiring operations management information in communications with one or more devices [i.e. collecting/acquiring operating information from each of the monitoring target devices 2 and/or from monitoring item selection device 4 via network 5] (Kimura, 0052, 0061), 
execute a monitoring processing that includes monitoring conditions of the one or more devices by transmitting or receiving a condition monitoring packet to or from the one or more devices [i.e. monitoring the monitoring target devices by receiving the operation information from the monitoring target devices according to a pre-defined condition] (Kimura, 0011, 0119, 0133), 
execute a judging processing that includes judging whether the operations management information has been worsened at the time of transmitting or receiving the condition monitoring packet [i.e. according to the monitoring system, there is any change in the relation between the processes or the relation between the process and the resource in the monitoring target devices; such as it is possible to reduce the computational effort when viewed from the overall series of processing, the time required for the monitoring item selection processing can be shortened] (Kimura, 0012, 0350-0351), and 


Claim 11 does not teach or define any new limitation other than above claim 1. Therefore, claim 11 is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of Furukawa et al. (US 2007/0297391) hereinafter “Furukawa”.
Claim 5
Kimura teaches the operations management apparatus according to claim 1, wherein 
the operations management information includes operations management information indicating operation information of the one or more devices [i.e. acquired operating information from each of the monitoring target devices 2 includes] (Kimura, 0011, 0061), 
the judging processing is configured to judge whether the operations management information indicating the operation has been worsened at the time of transmitting or receiving the condition monitoring packet [i.e. according to the monitoring system, there is any change in the relation between the processes or the relation between the process and the resource in the monitoring target devices; such as it is possible to reduce the computational effort when viewed from the overall series of processing, the time required for the monitoring item selection processing can be shortened] (Kimura, 0012, 0350-0351), and 
the determining processing is configured to determine the method of transmitting or receiving the condition monitoring packet depending on a result of judgment made by the judging unit on the operations management information indicating the operation [i.e. since an update flag is raised at the locations that were updated when the operation information updating 
Kimura fails to teach communication quality of the one or more devices.
However, in an analogous art, Furukawa teaches communication quality of the one or more devices [i.e. the operation/management server checks whether or not the communication lines among the resources are operable under normal states or checks as to whether or not congestion of the packet within the network becomes excessively large (communication quality control)] (Furukawa, 0616).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kimura to include the teachings of Furukawa of communication quality of the one or more devices. One ordinary skill in the art would be motivated to provide an advantage for communications control between terminals within network. 

Claim 6
Kimura teaches the operations management apparatus according to claim 1, wherein 
the operations management information includes operations management information indicating operation information of each of the one or more devices [i.e. acquired operating information from each of the monitoring target devices 2 includes] (Kimura, 0011, 0061), 31 AFDOCS/21713849.1Fujitsu Ref. No.: 18-01458

the determining processing is configured to determine the method of transmitting or receiving the condition monitoring packet depending on a result of judgment made by the judging unit on the operations management information indicating the operation [i.e. since an update flag is raised at the locations that were updated when the operation information updating unit executed processing…only the locations where the update flag is raised as a result of the previous processing, it is it is possible to reduce the computational effort when viewed from the overall series of processing, the time required for the monitoring item selection processing can be shortened (which is considered as a method of receiving and/or transmitting the condition monitoring status)] (Kimura, 0120-0121, 0351).  
Kimura fails to teach terminal quality of each of the one or more devices.
However, in an analogous art, Furukawa teaches terminal quality of each of the one or more devices [i.e. the operation/management server checks whether or not the resources are operated under normal condition (resource/terminal quality control)] (Furukawa, 0617).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kimura to include the teachings of Furukawa of terminal quality of each of the one or more devices. One ordinary skill . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of Kato et al. (US 2011/0126206) hereinafter “Kato”.
Claim 7
Kimura teaches the operations management apparatus according to claim 1, wherein 
the one or more devices include a plurality of components that transmit measured values of the plurality of components to the operations management apparatus [i.e. the monitoring item selection device 4 receives acquired operation information, which includes measures such as refining the granularity of monitoring items, from the monitoring target devices] ((Kimura, 0002, 0201-0202), 
the judging processing is configured to judge whether the operations management information has been worsened at the time of transmitting or receiving the condition monitoring packet for each relay and for each protocol for transmitting or receiving the condition monitoring packet [i.e. according to the monitoring system, there is any change in the relation between the processes or the relation between the process and the resource in the monitoring target devices; such as it is possible to reduce the computational effort when viewed from the overall series of processing, the time required for the monitoring item selection processing can be shortened] (Kimura, 0012, 0350-0351), and 
the determining processing is configured to determine the method of transmitting or receiving the condition monitoring packet depending on a result of judgment made by the 
Kimura fails to teach the one or more devices include a plurality of sensor nodes and one or more relays that relay and transmit measured values of the plurality of sensor nodes to the operations management apparatus.
However, in an analogous art, Kato teaches the one or more devices include a plurality of sensor nodes and one or more relays that relay and transmit measured values of the plurality of sensor nodes to the operations management apparatus [i.e. one or more devices/equipment transmits the values of a plurality of sensors, such as power sensors, temperature sensors, flow amount/current sensors…] (Kato, abstract, 0093).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kimura to include the teachings of Kato of the one or more devices include a plurality of sensor nodes and one or more relays that relay and transmit measured values of the plurality of sensor nodes to the operations management apparatus. One ordinary skill in the art would be motivated to appropriately controlling allocation of workloads to equipments and operating capability of facilities so as to adapt to a mixtures of various equipments and workloads, time series changes of the workloads of the equipments (Kato, 0020). 

Claim 8
Kimura teaches the operations management apparatus according to claim 1.  
Kimura fails to teach wherein the determining processing is configured to hold in advance presence or absence of an effect of improving terminal quality for each of the methods of transmitting or receiving the condition monitoring packet, and determine the method that has the effect of improving the terminal quality.
However, in an analogous art, Kato teaches wherein the determining processing is configured to hold in advance presence or absence of an effect of improving terminal quality for each of the methods of transmitting or receiving the condition monitoring packet, and determine the method that has the effect of improving the terminal quality [i.e. determining and changing workload allocation that hold in advance presence or absence of an improvement of operation efficiency of the equipments] (Kato, 0012, 0102).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kimura to include the teachings of Kato of determining processing is configured to hold in advance presence or absence of an effect of improving terminal quality for each of the methods of transmitting or receiving the condition monitoring packet, and determine the method that has the effect of improving the terminal quality. One ordinary skill in the art would be motivated to controlling allocation of workloads to equipments and operating capability of facilities so as to adapt to a mixtures of various equipments and workloads, time series changes of the workloads of the equipments (Kato, 0020). 

Allowable Subject Matter
Claims 2, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459